In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-054 CV

____________________


VIRGLE FOLLER AND DOROTHY FOLLER, Appellants


V.


KINGWOOD CABLEVISION, INC., d/b/a LAKEWOOD CABLEVISION, 
Appellee



On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 16916




MEMORANDUM OPINION (1)
	Virgle Foller and Dorothy Foller have filed a motion to dismiss this appeal with
prejudice.  The appellants allege they no longer desire to pursue this appeal.  The Court
finds that this motion is voluntarily made by the appellant through their attorney of record
prior to any decision of this Court.  Tex. R. App. P. 42.1(a)(1).  No other party filed
notice of appeal.
	It is therefore ORDERED that the motion be granted and the appeal is therefore
DISMISSED.  Appellate costs are assessed against the incurring party.	
 
								PER CURIAM

Opinion Delivered October 2, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.